DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information regarding entries 2 and 3 under Foreign Patent Documents referred to therein has not been considered.
	Since this application is a CIP of US Application 16/814685, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
Drawings
3.	Figures 14 and 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: point of origin 36 (paragraph .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 0094 and 00223 recite a “ghille strip”. It is not clear what structure is encompassed by this language, as it is not clear what the term “ghille” means in the context of a shoe.  
Paragraph 00100 recites “the second segment (A2) in each spiral pathway (B)”. It appears that this should read -- the second segment (A2) in each spiral pathway (A)--, as the segments A2 are part of spiral pathway A.
Appropriate correction is required.
Claim Objections
Claims 12-15 are objected to because of the following informalities:  
Claim 12 recites the limitation “a forefoot region” in lines 1-2. This appears to be the same element as the forefoot region previously recited in claim 1. The limitation should read --the forefoot region-- to clarify that the same element is recited.
Claim 12 recites the limitation “a heel region” in line 2. This appears to be the same element as the rear-foot region previously recited in claim 1. The limitation should read --the rear-foot region-- to clarify that the same element is recited and maintain consistent claim language.

Claim 14 recites the limitation “a forefoot region” in line 2. This appears to be the same element as the forefoot region previously recited in claim 1. The limitation should read --the forefoot region-- to clarify that the same element is recited.
Claim 14 recites the limitation “a heel region” in line 2. This appears to be the same element as the rear-foot region previously recited in claim 1. The limitation should read --the rear-foot region-- to clarify that the same element is recited and maintain consistent claim language.
Claim 15 recites the limitation “disposed in spike receptacles” in line 1. It appears that this limitation should read --disposed in the spike receptacles-- to clarify that the same spike receptacles as previously recited in claims 11 and 14 are recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 also recites the limitation “wherein the tile piece, first and second protruding traction members, and non-protruding segment comprise the same material and form a unitary piece” in lines 18-20. This limitation indicates that the tile piece is a distinct element from the first and second protruding traction members and non-protruding segment. However, claim 1 previously recites that the “tile pieces comprise a first protruding traction member, an opposing second protruding traction member, and a non- protruding segment” (lines 16-18). Therefore, it is not clear if the tile pieces are distinct from the first and second protruding traction members and non-protruding segment, or if the tile pieces are made up of the first and second protruding traction members and non-protruding segment. For purposes of examination it appears that the tile pieces are made up of the first and second protruding traction members and non-protruding segment.
Claims 2-15 depend from rejected claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 8, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,019,874 in view of Campbell (US 6,705,027). 	Although the claims at issue are not identical, they are not patentably distinct because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent (as seen in the table below), except for the tile piece, first and second protruding traction members, and non-protruding segment comprise the same material to form a unitary piece, and a plurality of spike receptacles.
Campbell teaches a golf shoe having a sole with traction members (traction element 20) formed of thermoplastic urethane. The traction members comprise a first protruding traction member (right half of traction element 20), an opposing second protruding traction member (left half of traction element 20), and a non-protruding segment (at slit 38) disposed between the first and second traction members. The tile piece, first and second protruding traction members, and non-protruding segment comprise the same material and form a unitary piece. The non-protruding segment alters the deformation characteristics of the traction element (column 4, lines 19-20; Fig. 2A-2E, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first protruding member, second protruding member, and non-protruding segment of the same material to form a unitary piece, as taught by Campbell, in order to simplify manufacturing of the traction member.
	Campbell further teaches spikes (spikes 49) disposed in spike receptacles (spike receptacles 48). The spikes prevent slipping in varied terrain, such as longer grass or rocky terrain (column 6, line 63-column 7, line 6; Fig. 6, 7A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide spikes in spike receptacles, as taught by Campbell, to the outsole in order to prevent slipping in varied terrain, such as longer grass or rocky terrain.

Claims 1, 3, 4, 6, 8, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/745525 in view of Campbell (US 6,705,027). 
	Although the claims at issue are not identical, they are not patentably distinct because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent (as seen in the table below), except for the tile piece, first and second protruding traction 
	Campbell teaches a golf shoe having a sole with traction members (traction element 20) formed of thermoplastic urethane. The traction members comprise a first protruding traction member (right half of traction element 20), an opposing second protruding traction member (left half of traction element 20), and a non-protruding segment (at slit 38) disposed between the first and second traction members. The tile piece, first and second protruding traction members, and non-protruding segment comprise the same material and form a unitary piece. The non-protruding segment alters the deformation characteristics of the traction element (column 4, lines 19-20; Fig. 2A-2E, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first protruding member, second protruding member, and non-protruding segment of the same material to form a unitary piece, as taught by Campbell, in order to simplify manufacturing of the traction member.
	Campbell further teaches spikes (spikes 49) disposed in spike receptacles (spike receptacles 48). The spikes prevent slipping in varied terrain, such as longer grass or rocky terrain (column 6, line 63-column 7, line 6; Fig. 6, 7A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide spikes in spike receptacles, as taught by Campbell, to the outsole in order to prevent slipping in varied terrain, such as longer grass or rocky terrain.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-6, 8, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/814685 in view of Campbell (US 6,705,027). 

	Campbell teaches a golf shoe having a sole with traction members (traction element 20) formed of thermoplastic urethane. The traction members comprise a first protruding traction member (right half of traction element 20), an opposing second protruding traction member (left half of traction element 20), and a non-protruding segment (at slit 38) disposed between the first and second traction members. The tile piece, first and second protruding traction members, and non-protruding segment comprise the same material and form a unitary piece. The non-protruding segment alters the deformation characteristics of the traction element (column 4, lines 19-20; Fig. 2A-2E, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first protruding member, second protruding member, and non-protruding segment of the same material to form a unitary piece, as taught by Campbell, in order to simplify manufacturing of the traction member.
	Campbell further teaches spikes (spikes 49) disposed in spike receptacles (spike receptacles 48). The spikes prevent slipping in varied terrain, such as longer grass or rocky terrain (column 6, line 63-column 7, line 6; Fig. 6, 7A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide spikes in spike receptacles, as taught by Campbell, to the outsole in order to prevent slipping in varied terrain, such as longer grass or rocky terrain.
This is a provisional nonstatutory double patenting rejection.
17/024250
11,019,874
16/745525
16/614685

1
1
1
2
11


3
Taught by Campbell
2
3
4

5
5
5


6
6
3-6
7-12

8
Taught by Campbell
Taught by Campbell
Taught by Campbell
10
Taught by Campbell
Taught by Campbell
Taught by Campbell
11
Taught by Campbell
Taught by Campbell
Taught by Campbell
12
Taught by Campbell
Taught by Campbell
Taught by Campbell
13
Taught by Campbell
Taught by Campbell
Taught by Campbell
14
Taught by Campbell
Taught by Campbell
Taught by Campbell
15
Taught by Campbell
Taught by Campbell
Taught by Campbell


Allowable Subject Matter
Claims 1-15 are free of art rejections but are subject to a double patenting rejection and/or a 35 U.S.C. 112(b) rejection.
The prior art fails to teach or suggest a golf shoe having the combination of features claimed that includes a first set of spiral pathways (A), each spiral pathway having a point of origin with a plurality of spiral segments radiating from that point, and wherein each segment has a different degree of curvature and contains sub-segments; a second set of spiral pathways (B), each spiral pathway having a point of origin with a plurality of spiral segments radiating from that point, and wherein each segment has a different degree of curvature and contains sub-segments; and the first set of spiral pathways (A) being normal and the second set of spiral pathways (B) being an inverse of the first set of spiral 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732